Citation Nr: 1415332	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-45 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Office Affairs (VA) Regional (RO) in St. Louis, Missouri.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities, together, render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Here, the Veteran's service-connected disabilities are: psoriasis, rated 30 percent; depression, associated with psoriasis, rated 30 percent; psoriatic arthritis, rated 20 percent; and scalp and face psoriasis, rated 10 percent.  His combined rating is 80 percent.  He therefore meets the schedular requirements for a TDIU.

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, which would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

As reflected in information submitted by the Veteran and his former employer, following his separation from service in March 1982, the Veteran worked for the U.S. Postal Service from October 1982 to November 2003, most recently as a postal supervisor.  He has not worked since leaving this job in November 2003.

While both VA treatment records from 2000 to 2004 and March 2004 Social Security Administration records reflect that the Veteran formerly suffered severe psoriasis and psoriatic arthritis, the record reflects that such disease has been significantly controlled over the last few years with treatment.  

On November 2009 VA examination, active psoriasis was seen only in the mid portion of the low thoracic spine and inguinal area close to the scrotum.  It was noted that, in the past, the Veteran had had considerable problems with psoriatic arthritis, but that it had greatly improved after starting on Humira.  Also, a December 2011 VA treatment record reflects that, regarding psoriasis and psoriatic arthritis, there was no evidence of active disease, and on August 2012 VA examination, the examiner stated that, currently, the Veteran was in good overall control of the arthritic process.

However, the record also reflects that the Veteran's psoriatic disease is still manifested by significant physical limitation of function.  On November 2009 VA examination, the Veteran complained of stiffness in the small joints of the hands and that he was unable to pick up even minimally heavy objects or use any kind of tools.  A March 2012 VA treatment record reflects that the Veteran had some elbow arthritis now with metacarpophalangeal tenderness on the right suggesting that perhaps the arthritis was not all that well-controlled.  Also, on August 2012 VA examination, and the examiner stated that his history/physical would consign the Veteran to sedentary level substantially gainful activity as to physical work because of his hands and their small joints, especially at the metacarpophalangeal rows bilaterally, as was typical for this disease process.  

Also, while on November 2009 VA mental health examination the examiner stated that one might expect moderate difficulty in functional levels, but that his current depression, by itself, would not preclude employability, the record reflects significant worsening of the Veteran's depression and resulting functional impairment.  On June 2012 and August 2012 VA examinations, there was noted to have been a definite worsening since the November 2009 examination, with diminished interest, low energy, affective constriction, lack of motivation, and depressed mood persistent for most of the day, noted to have been corroborated by VA psychiatric and psychological treatment notes.  Such worsening of symptoms is supported by VA treatment notes dated from January 2011 to March 2013, which reflect, as indicated during a March 2011 evaluation, that the Veteran endorsed significant symptoms of depression.

The June and August 2012 VA examining psychologist noted that it was unlikely that the increase of depressive symptoms was due to service-connected psoriasis, as treatment for the condition was stable and symptoms well-controlled with mild flare-ups, and that it was more likely related to age-related cognitive decline, his wife's health problems, and increased social isolation.  However, while service connection for depression may have been granted as secondary to the Veteran's service-connected psoriatic conditions, the Veteran's diagnosis of major depressive disorder has not been changed, and his service-connected depression, while possibly worsened by events not related to service, remains a service-connected disability.  The Veteran's current worsened symptomatology has not been attributed to a different psychiatric disorder for which he is not service-connected.  Thus, the Board must consider his service-connected depression and all of its symptoms and manifestations when determining whether a TDIU is warranted.  

The Board also notes the assessment of the June and August 2012 VA examining psychologist that depression in and of itself would result in an overall reduced reliability and productivity during the Veteran's day to day work functioning, which would be apparent in both physical and sedentary occupations, and that his short-term memory deficits, low energy and depressed mood would hinder his overall work performance, but that it would not prevent him from obtaining or sustaining a job.  However, a subsequent March 2013 evaluation note from a VA psychiatrist reflects the assessment that, with the Veteran's present mood and cognition, he was not able to work or be employed.

The evidence demonstrates that the Veteran's psoriatic arthritis would permit only sedentary employment, the that the Veteran's only substantial work experience outside of service was 20 years working for the U.S. Postal Service, and that depression, at best, results in reduced reliability and productivity in work functioning and short-term memory deficits, low energy and depressed mood hindering overall work performance, and at worst results in inability to be employed.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities, together, render him unable to secure or follow a substantially gainful occupation.  Accordingly, a TDIU must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As the Board is granting in full the benefit sought on appeal, assuming, without deciding, that any error was committed with respect to any duty to notify or duty to assist, such error was harmless and will not be further discussed.

ORDER

A TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


